Name: Council Regulation (EEC) No 3756/89 of 11 December 1989 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: economic structure
 Date Published: nan

 15. 12. 89 Official Journal of the European Communities No L 365/7 COUNCIL REGULATION (EEC) No 3756/89 of 11 December 1989 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, question with effect from 1 January 1990, taking account of the rate applicable to processed fruit and vegetables, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regulation (EEC) No 1636/87 (2), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Article I Regulation (EEC) No 1678/85 is hereby amended as follows : 1 . The following Article shall be inserted : Article 2b 1 . For the purposes of applying Regulation (EEC) No 1423/88 (*) in the case of aid for rice sown during the 1987/88 marketing year, amounts fixed in ecus shall be expressed in Portuguese escudos using the conversion rate Having regard to the opinion of the Monetary Committee, Whereas the agricultural conversion rates currently applicable were fixed by Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 3575/89 (4) ; ECU 1 - Esc 190,666. 2. For the purposes of applying Decision 89/144/EEC (**) concerning the supply of milk and milk products to pupils in educational establishments, amounts fixed in ecus shall be expressed in Portuguese escudos using the following conversion rates :  for products distributed in the period 1 January 1989 to 30 April 1989 : Whereas, as a result of the transition by stages to which the products referred to in Article 259 of the Act of Accession of Spain and Portugal are subject, no agricultural conversion rate is fixed for those products ; whereas, however, certain provisions of the common agricultural policy have been extended to cover several of the products in question in Portugal, in particular by Council Regulation (EEC) No 1423/88 of 24 May 1988 on the granting of aid for certain varieties of rice of the indica type or profile in Portugal (*) and by Council Decision 89/ 144/EEC of 20 February 1989 extending certain provisions on the supply of milk and milk products at a reduced price to cover Portugal (') ; whereas a conversion rate corresponding to actual economic circumstances must be fixed for these cases ; ECU 1 - Esc 190,623,  for products distributed in the period 1 May 1989 to the end of the 1989/90 milk year : ECU 1 - Esc 192,002. Whereas, in the case of Spain, the first phase of the specific transitional arrangements for fresh fruit and vegetables referred to in Article 131 of the Act of Accession ends on 31 December 1989 ; whereas an agricultural conversion rate corresponding to actual economic circumstances must be fixed for the products in 3 . Without prejudice to paragraphs 1 and 2, throughout the remaining duration of the first stage of the transitional period provided for in Article 259 of the Act of Accession of Spain and Portugal, amounts fixed in ecus for the purposes of the common agricultural policy and applicable to products listed in that Article shall be converted into escudos, with effect from the date of commencement of the marketing year for the product concerned, using the agricultural conversion rate applicable on that date to the products covered by Regulation (EEC) No 3033/80 ("*), as amended by Regulation (EEC) No 3743/87 (*"*), and by Regulation (EEC) No 3035/80 (***"), as last amended by Regulation (EEC) No 3209/88 ("**"). (') OJ No L 164, 24 . 6 . 1985, p. 1 . (2) OJ No L 153, 13 . 6. 1987, p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 350, 1 . 12. 1989, p. 5. O OJ No L 131 , 27. 5 . 1988 , p. 1 . b) OJ No L 53, 25. 2. 1989, p. 54. No L 365/8 Official Journal of the European Communities 5. 12. 89 2. Annex V shall be replaced by the Annex hereto.Where an adjustment in that rate takes effect during the remainder of the current marketing year for the products covered by Regulations (EEC) No 3033/80 and (EEC) No 3035/80, the new rate shall be valid with effect from the date of its entry into force for the conversion concerned. 0 OJ No L 131 , 27. 5. 1988, p. 1 . O OJ No L 53, 25 . 2. 1989, p. 54. r OJ No L 323, 29. 11 . 1980, p. 1 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 2 (b) (3), which appears in point 1 of Article 1 , shall apply with effect from 1 July 1989. C") OJ No L 352, 15. 12. 1987, p. 29 . (*"") OJ No L 323, 29. 11 . 1980, p. 27. ( *) OJ No L 286, 20. 10. 1988, p. 6.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1989. For the Council The President H. NALLET 15 . 12. 89 Official Journal of the European Communities No L 365/9 ANNEX 'ANNEX V SPAIN Products Agricultural conversion rates ECU 1 - Applicable ECU 1 - Applicable Pta ... until Pta . . . as from Milk and milk products 155,786 30. 4.1989 155,786 1 . 5 . 1989 Beef and veal 155,786 30. 4,1989 155,786 1 . 5.1989 Sheepmeat and goatmeat 153,315 31 . 12. 1989 153,315 1 . 1.1990 Sugar and isoglucose 154,213 30. 6.1989 154,213 1 . 7.1989 Cereals 154,213 30. 6.1989 154,213 1 . 7.1989 Rice 154,213 31 . 8.1989 152,896 1 . 9.1989 Eggs and poultry, ovalbumin and lactal ­ I bumin 155,786 30. 6. 1989 155,786 1 . 7.1989 Pigmeat (') 147,136 30. 6.1989 147,136 1 . 7.1989 Wine 154,213 31 . 8.1989 152,896 1 . 9 . 1989 Fishery products 155,786 31 . 12. 1989 155,786 1 . 1.1990 Tobacco 154,213 30. 4.1989 154,213 1 . 5.1989 Seeds 154,213 30. 6.1989 154,213 1 . 7.1989 Olive oil 154,213 31 . 10. 1989 152,896 1.11.1989 Oil seeds : \ \ Rape seed 154,213 30. 6.1989 152,896 1 . 7.1989  Sunflower and linseed 154,213 31 . 7.1989 152,896 1 . 8.1989  Soya beans 154,213 31 . 8.1989 152,896 1 . 9.1989 Dried fodder 154,213 30. 4.1989 152,896 1 . 5.1989 Peas, field beans and sweet lupins 154,213 30. 6.1989 154,213 1 . 7.1989 Flax and hemp 154,213 31 . 7.1989 152,896 1 . 8.1989 Silkworms 154,213 30. 4.1989 152,896 1 . 5.1989 Cotton 154,213 31 . 8.1989 154,213 1 . 9.1989 Fruit and vegetables : Il\  Cherries IlI 152,896 1 . 1.1990  Cucumbers llIl 152,896 1 . 1.1990  Tomatoes IIII 152,896 1 . 1.1990  Courgettes \\\\ 152,896 1 . 1.1990  Aubergines llll 152,896 1 . 1.1990  Cauliflowers IlII 152,896 1 . 1.1990  Plums II 152,896 1 . 1.1990  Apricots II 152,896 1 . 1.1990  Peaches and nectarines \\\ 152,896 1 . 1.1990  Table grapes 152,896 1 . 1.1990  Pears \ l 152,896 1 . 1.1990  Lemons II 152,896 1 . 1.1990  Broad-leaf endives l 152,896 1 . 1 . 1990  Cabbage lettuces \ 152,896 1 . 1.1990  Apples 152,896 1 , 1 . 1990  Mandarines and satsumas l 152,896 1 . 1,1990  Clementines 152,896 1 . 1.1990  Sweet oranges \ I 152,896 1 . 1.1990  Artichokes L 152,896 1 . 1.1990  Other fresh fruit and vegetables 152,896 1 . 1.1990 (') Subject to Article 6a of Regulation (EEC) No 1677/85. No L 365/ 10 Official Journal of the European Communities 15. 2. 89 Products Agricultural conversion rates ECU 1 - Applicable ECU 1 - Applicable I Pta ... until Pta ... as from Processed fruit and vegetables : \ \ l  Cherries preserved in syrup 154,213 9. 5.1989 152,896 10 . 5.1989  Tinned pineapples 154,213 31 . 5.1989 152,896 1 . 6.1989  Processed lemons 154,213 31 . 5.1989 152,896 1 . 6.1989  Processed oranges 154,213 30. 9.1989 152,896 1 . 10 . 1989  Tomatoes : \ l  Peeled, whether or not cooked, \ I preserved by freezing 154,213 30. 6. 1989 152,896 1 . 7.1989  In flakes 154,213 30. 6.1989 152,896 1 . 7.1989  Prepared or preserved 154,213 30. 6.1989 152,896 1 . 7,1989  Juice 154,213 30. 6. 1989 152,896 1 . 7.1989  Peaches preserved in syrup 154,213 30. 6. 1989 152,896 1 . 7. 1989  Dried figs 154,213 30. 6. 1989 152,896 1 . 7. 1989  Williams pears in syrup 154,213 14. 7. 1989 152,896 15. 7 . 1989  Dried grapes 154,213 31 . 8.1989 152,896 1 . 9.1989  Prunes obtained from Prunes d'Ente 154,213 31 . 8.1989 152,896 1 . 9.1989  Other processed fruit and vegetables 154,213 30. 4.1989 152,896 1 . 5.1989 Amounts not related to price-fixing 155,786 30. 4.1989 155,786 1 . 5.1989 All other cases \ 155,786 1 . 1.1990'